By the Court, Jewett, J.
It is well settled that the payment of a less sum,' after a specific debt is due, in satisfaction of the debt, is hot good, by way of accord and satisfaction, but that doctrine is not involved in this case. The rule referred to applies only in a case where there is no dispute as to the existence of the debt, where the sum due is conceded. It has never been applied to the adjustment of a disputed claim, by the pajunent of less than was demanded, where the parties, after considering the matter in dispute, had agreed upon the sum as rightfully due from one to the other, and the party owing had paid such sum to the *168party to whom it was due. In that case I apprehend the parties have always been held concluded as to the amount. Upon the principles applicable to an account stated, such payment has always been considered an absolute bar to all the claims so considered, agreed upon and settled.
There is no ground to say, that the plaintiff was not bound by the acts of Young, his agent, on the ground that he exceeded his authority. I think the jury would have been fully warranted in finding that the agent pursued his authority strictly; that the evidence, correctly appreciated, shows that the plaintiff meant and intended his agent should settle his claim at $40, if the defendant persisted in refusing to settle on better terms. At all events, the receipt by the plaintiff of the money, was a full and complete ratification of the acts of Young, as the plaintiff, when it was paid him, had full information of what had been done.
Judgment affirmed.